DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
Claim 1, 3-30, 32-39, 41-47, 49-54, 56-57, 59-116, 122, 133-135 has/have been canceled, claim 138-141 is/are newly added, and claims 2, 31, 40, 48, 55, 58, 117-121, 123-132, 136-141 have been considered on the merits. All arguments have been fully considered.
	
 Claim Rejections - 35 USC § 103 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 31, 40, 48, 55, 58, 117-121, 123-132, 136-141 are rejected under 35 U.S.C. 103 as being unpatentable over Fiorino et al. (2010, Arthritis Rheum.; IDS ref.) in .
Fiorino et al. teach a method of treating hyperuricemia in gout patients by administering pegsiticase intravenously at a dose 0.05-0.4 mg/kg (see entire document).
Fiorino et al. do not teach a method of concomitantly administering a composition comprising synthetic nanocarriers comprising PLA and PLA-PEG and comprising rapamycin at a dose of 0.05-0.5 mg/kg with each administration.
Maldonado et al. teach a method of concomitantly administering an immunosuppressant dose such as rapamycin (para. 161) with a pharmacodynamically effective dose of a therapeutic macromolecule (paras. 2, 4, 6). Maldonado et al. teach that the therapeutic macromolecule includes pegsiticase (para. 16 and 183). 
It would have been obvious to a person skilled in the art to use the method step of concomitantly administering rapamycin along with pegsiticase as taught by Maldonado et al. for the method of Fiorino et al. This is because Maldonado et al. teach that the concomitant administration of immunosuppressant along with therapeutic macromolecules reduces the undesired formation of anti-therapeutic macromolecule antibody and thus enhances pharmacodynamic effects (Abstract; para. 4). Since pegsiticase taught by Fiorino et al. as well as Maldonado et al. is PEG-conjugated agents like pegloticase, one skilled in the art would expect negative effects of anti-PEG antibodies induced by pegsiticase, and thus, would try to use rapamycin as taught by 
Regarding the limitation directed to the subject being identified as having had or as being expected to have gout flare (claims 2 and 136); having chronic refractory gout (claim 119-121 and 137), the patient with refractory gout taught by Fiorino et al. would meet the subject of the claimed invention. 
Regarding the synthetic nanocarriers comprising PLA and PLA-PEG, while Maldonado et al. do not particularly teach the combination of PLA and PLA-PEG, however, Maldonado et al. teach that polymers of synthetic nanocarriers include PLA, PEG, PLGA, PLA-PEG, etc. (paras. 127, 133). Thus, it would have been obvious to one skilled in the art to use both PLA and PLA-PEG together for synthetic nanocarriers with a reasonable expectation of success because both PLA and PLA-PEG are taught by Maldonado et al. as suitable polymers for synthetic nanocarriers, and combining elements known for the same purpose is obvious. See MPEP§2144.06(I).
Regarding the concentration of rapamycin in the synthetic nanocarriers being 0.05-0.5 mg/kg, Fiorino et al. in view of Maldonado et al. do not teach the limitation.
Fraser et al. teach a composition comprising synthetic nanocarriers for immunosuppressants including mTOR inhibitors such as rapamycin (Examples 13 and 16; para. 96) and it can be administered along with pegloticase (para. 212). Fraser et al. teach that the doses of the immunosuppressants in the compositions can range from about 0.1 mg/kg to about 25 mg/kg (para. 70), and thus meets the claimed range of 0.05-0.5 mg/kg, or 0.1 or 0.15 mg/kg (RE: claims 17, 123-124, 135-136). 

Regarding the limitation that the composition comprising synthetic nanocarriers is administered prior to the composition comprising pegsiticase (claim 31) or the composition comprising synthetic nanocarriers and the composition comprising pegsiticase being administered within an hour of each other (claim 127), Maldonado et al. define the term “concomitantly” as two or more dosages being administered within 1 hour (para. 79). One skilled in the art would understand this “concomitant” administration as one composition administered within 1 hour of the other composition administered, and the order can be either urate oxidase followed by rapamycin or vice versa.
Therefore, it would have been obvious to a person skilled in the art that the concomitant administration of the two compositions of rapamycin and pegsiticase taught by Fiorino et al. in view of Maldonado et al. and Fraser et al. could be in any order including one prior/after the other and within an hour of each other. 

Regarding the route of administration being intravenous infusion (claims 58 and 132), Fiorino et al. teach intravenous administration of pegsiticase (see above), and Maldonado et al. teach intravenous administration or injection in the tail vein (para. 8, 211 and 316; Example 8). Furthermore, Fraser et al. teach the administration of immunosuppressant conjugated synthetic nanocarriers is carried out by intravenously (para. 12). Thus, it would have been obvious to a person skilled in the art to administer pegsiticase and rapamycin nanocarriers intravenously because both are known to be administered intravenously.
Regarding the limitation directed to the subject being with an elevated serum uric acid level (claim 117), Fiorino et al. teach that the gout patients have been screened for plasma uric acid > 6 mg/dL for men and > 5 mg/dL for women, and the mean plasma uric acid was 7.8 mg/dL (see entire document). 

Regarding claims 120-121 and 137, Fiorino et al. do not particularly teach the chronic refractory gout. 
3SBio teach that pegsiticase could be used for treating chronic refractory gout (p.2).
Thus, it would have been obvious to a person skilled in the art to use the method of Fiorino et al. in view of Maldonado et al. for treating chronic refractory gout using pegsiticase along with synthetic nanocarriers carrying rapamycin with a reasonable expectation of success.
Regarding the limitation directed to the administration of the composition being monthly or at least 3 months (claim 2 and 136), Fiorino et al. in view of Maldonado et al. do not teach the limitation. However, Fiorino et al. teach that the single dosage of pegsiticase was followed for 24 days, and the profoundly suppressing effect of uric acid levels by pegsiticase was up to 24 days, and suggested a chronic therapy in gout patients (see conclusion). Furthermore, it is known in the art that other PEGylated uricase, such as pegloticase, is administered every 4 weeks for up to 14 weeks (more than 3 months) for refractory gout (based on Study population) according to Sundy et al. (p.2883, 2nd col., last para.; Fig. 1). Thus, it would have been obvious to a person skilled in the art to administer the combination of pegsiticase and rapamycin nanocarriers taught by Fiorino et al. in view of Maldonado et al. monthly for at least 3 months. 
Regarding the limitation directed to the subject not administered with an additional therapeutic to prevent gout flare concomitantly with each concomitant 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The instant amendment necessitated a new ground of rejection, and the above claim rejection relies on new references (Fiorino; 3SBio) along with those previously cited (Maldonado; Fraser; Sundy).

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632